Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 1 of 27 PageID: 8058



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


     ABSORPTION PHARMACEUTICALS,
     LLC,

                   Plaintiff,                                              Civil Action No. 17-12872
               v.
     RECKITT BENCKISER LLC,                                                          OPINION

                             Defendant.


 ARLEO, UNITED STATES DISTRICT JUDGE

          THIS MATTER comes before the Court on Defendant Reckitt Benckiser LLC’s

 (“Defendant” or “RB”) Motion for Summary Judgment against Plaintiff Absorption

 Pharmaceuticals, LLC (“Plaintiff” or “Absorption”), pursuant to Federal Rule of Civil Procedure

 56. ECF No. 210. Plaintiff opposes the Motion. ECF No. 217. For the reasons set forth herein,

 Defendant’s Motion is GRANTED in part and DENIED in part.

 I.       BACKGROUND 1

          This action arises from failed negotiations between the parties over Absorption’s premature

 ejaculation (“PE”) product, Promescent, a lidocaine spray that functions to desensitize male

 genitalia. Def. SOMF ¶¶ 2-3. Absorption owns the exclusive rights to Promescent’s formula,

 which it produces and sells over-the-counter to consumers. See id. ¶¶ 2-3, 19. RB is a global

 leader in sexual wellness products. Id. ¶¶ 5.




 1
   Unless otherwise indicated, the Court draws the following facts from Defendant’s Statement of Material Facts (“Def.
 SOMF”), ECF No. 212, Plaintiff’s Supplemental Statement of Material Facts (“Pl. Supp. SOMF”), ECF No. 217.2,
 that are not in dispute, and the parties’ responses to those submissions, see ECF No. 217.1 (“Pl. Response to Def.
 SOMF”); ECF No. 220.1 (Def. Response to Pl. Supp. SOMF”).

                                                          1
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 2 of 27 PageID: 8059



        A.      Absorption’s Early Acquisition Discussions with Auxilium

        In late 2012, Absorption began discussing a potential acquisition with Auxilium,

 Pharmaceuticals, Inc. (“Auxilium”), a pharmaceutical company that sold, among other things,

 men’s health and erectile dysfunction drugs. See id. ¶¶ 34, 38, 43-44, 53. On or about January

 24, 2013, Absorption received an email from Auxilium with “an idea around the acquisition

 scenario,” which contained two spreadsheets with detailed potential payments to Promescent

 shareholders based on certain sales assumptions and a 5% royalty rate. Id. ¶¶ 43-44. After

 presenting Auxilium’s proposal to “the board and a few major stockholders,” Absorption advised

 Auxilium that the acquisition proposal was “not something [it] would entertain” and turned it

 down. Id. ¶¶ 51-52.

        B.      RB’s and Absorption’s Negotiations Over Promescent

        Around the same time Absorption turned down Auxilium’s initial proposal, RB hired

 Sapphire Group Asia Pacific Ltd. (“Sapphire”), a third-party consulting firm, to identify products

 that RB could acquire or license under its “Durex” brand. Id. ¶ 65. Sapphire presented Promescent

 as an “opportunity” to RB and facilitated an initial conference call between RB and Absorption,

 on or about May 26, 2014. Id. ¶¶ 68, 73, 79. That same day, Absorption and Reckitt Benckiser

 Household Products (China) Co. Ltd. (“RB China”) entered into a Mutual Confidentiality

 Agreement (the “MCA”) pursuant to which the parties agreed to not disclose confidential

 information, including trade secrets and other items defined by the agreement. Id. ¶¶ 74-77; Def.

 Ex. 40, ECF No. 214.39 (the MCA).

        On June 5, 2014, Jeff Abraham (“Abraham”), Absorption’s CEO, and Volker Sydow

 (“Sydow”), RB’s then-Global Category Director for Sexual Wellbeing, met in New York to

 discuss Promescent. Def. SOMF. ¶ 80.         There, Abraham told Sydow about Promescent’s



                                                 2
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 3 of 27 PageID: 8060



 substantial repeat customer business and allowed him to view Absorption’s “cart,” a database

 containing information on sales of Absorption products to consumers. See Def. SOMF ¶¶ 80-81;

 Pl. Supp. SOMF ¶ 8-9. 2 The following day, Abraham met with Corrine Mueller, an RB China

 representative, in Las Vegas, Nevada, and claims he showed her Absorption’s cart. Def. SOMF

 ¶¶ 84, 86; Def. Ex. 4, Deposition of Jeffrey A. Abraham (“Abraham Dep.”) at 102:10-103:4,

 150:21-151:22, ECF No. 214.3. RB thereafter organized a due diligence team to evaluate

 Promescent as an “acquisition opportunity” for RB. Def. SOMF ¶ 88; Def. Ex. 45, ECF No.

 214.44. On June 25, 2014, Sydow emailed Abraham a list of due diligence topics, which included

 a series of questions about Absorption’s organizational structure, intellectual property rights, Food

 and Drug Administration (“FDA”) regulatory compliance, and Promescent sales information. Def.

 SOMF ¶ 89; Def. Ex. 45, ECF No. 214.44. To aid RB’s diligence process, Absorption sent RB

 customer purchase history information on more than one occasion, see Def. SOMF ¶¶ 90-91; Def.

 Exs. 46-47, and Abraham claims he sent Sydow all information on Promescent’s repeat customers,

 see Pl. Ex. 66, Deposition of Jeffrey A. Abraham (“Abraham Dep. II”) at 132:3-17, ECF No. 219.4

         By June 26, 2014, at least one senior RB executive sampled Promescent, and Sydow

 notified Abraham that they “think it is fantastic.” Pl. Supp. SOMF ¶ 3; see also Pl. Ex. 107, ECF

 No. 219.7. In early July, Abraham inquired about RB’s valuation of Absorption and the timeframe

 for how the parties’ dealings would proceed. See Def. SOMF ¶ 92; Def. Ex. 49. On July 9, RB

 sent Absorption a letter from its Corporate Development team, expressing “RB’s strong interest in

 pursuing a transaction with A[bsorption].” Def. Ex. 53 (the “July 2014 RB Letter”), ECF No.

 214.52; see Def. SOMF ¶ 94. RB also asked Absorption to “bear with [it] and continue to help [it]

 in [its] due diligence efforts,” July 2014 RB Letter, and indicated that it “hope[d] to be in a position


 2
  The parties dispute the precise data contained in Absorption’s cart but agree that Sydow viewed some level of
 customer purchase information. See Def. SOMF ¶¶ 81-82; Pl. Supp. SOMF ¶¶ 8-10.

                                                       3
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 4 of 27 PageID: 8061



 to formalize a proposal to [Absorption] within 30 days.” July 2014 RB Letter; Def. SOMF ¶ 95.

 RB and Absorption continued discussing a potential deal after RB sent the July 2014 RB Letter.

 Def. SOMF ¶ 96.

          RB did not present Absorption a proposal within thirty days of the July 2014 RB Letter,

 but the parties continued engaging with each other. 3 On August 18, 2014, Abraham met Alexander

 Lacik (“Lacik”), RB’s then-President of North America Operations, in New Jersey. Def. SOMF

 ¶ 85. Abraham claims that he showed Lacik Absorption’s cart, id. ¶ 86; Abraham Dep. at 102:10

 -103:4, 157:12-158:5, and that Lacik told him to not “do anything except wait. [RB would] get

 this done, and RB is the right choice for you,” Pl. Supp. SOMF ¶ 68. Around that time, RB and

 Absorption discussed whether RB would provide Absorption a “term sheet” for a deal between the

 parties. See Def. SOMF ¶¶ 97-98; Pl. SOMF ¶¶ 64; Def. Exs. 43, 52, 57, ECF Nos. 214.42, 214.51,

 214.56. Ultimately, RB neither provided a term sheet nor conveyed the terms of any proposal in

 writing to Absorption. 4 Def. SOMF ¶¶ 100, 139.

          In September 2014, Sydow and Abraham discussed the final hurdles to clear before the

 parties reached a deal, and Sydow assured Abraham the transaction was moving forward. Pl. Supp.

 SOMF ¶¶ 69, 71. Abraham claims that in November, Lacik told him to “hang in there” as RB

 “was going to make this happen.” Id. ¶ 74. Absorption continued providing Promescent data to



 3
   The parties dispute RB’s motivation for providing the July 2014 RB Letter. Absorption claims that it was intended
 to give Abraham “hope” that it was “working toward something,” see Pl. Supp. SOMF ¶ 65, while RB maintains that
 its due diligence with Absorption was ongoing, and while it could not provide Absorption an offer at that time, RB
 communicated its “strong interest in pursuing a transaction with AP,” Def. Response to Pl. Supp. SOMF ¶ 65.
 4
   The parties agree that RB did not provide a term sheet to Absorption but dispute RB’s motivation for its decision not
 to do so and disagree on the structure of the prospective deal. See Def. SOMF ¶¶ 97-98, 100; Pl. Response to Def.
 SOMF ¶¶ 97-98, 100. The draft term sheet submitted by RB anticipates a transaction wherein Absorption grants RB
 an “exclusive license . . . to develop, make, have made, use, sell, offer for sale, import and otherwise exploit”
 Promescent. Def. SOMF ¶ 98; Def. Ex. 59, ECF No. 215. Absorption claims it anticipated an acquisition by RB. See
 Plaintiff’s Response to Def. SOMF ¶¶ 98-99, ECF No. 217.1; Deposition of Catherine Lawton (“Lawton Dep.”) at
 243:16-244:17, Pl. Ex. 72, ECF No. 219.5. On at least one occasion, RB emailed Absorption that it was “assess[ing]
 Promescent as an acquisition opportunity for RB.” Def. Ex. 45, ECF No. 214.44.

                                                           4
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 5 of 27 PageID: 8062



 RB. 5 Id. ¶ 75. It was unaware, at that point, that RB had been considering developing its own PE

 product. See id. ¶ 70.

          In the meantime, while conducting due diligence between June and October 2014, RB

 identified a potential regulatory issue with Promescent. See Def. SOMF ¶ 102. In particular, RB

 engaged consultants to assess the risk Promescent would be susceptible to an FDA challenge, in

 part, because it included the ingredient thymol. See id. ¶¶ 103-06. At least one consultant

 determined that the risk associated with FDA compliance enforcement action was low, see id.

 ¶ 106, while another found that Promescent was not FDA compliant, see Def. Ex. 71, ECF No.

 215.12. By the end of 2014, Absorption was aware that RB had identified this issue. See, e.g.,

 Abraham Dep. II at 185:4-25. Absorption explored the possibility of an alternative formulation

 for Promescent and engaged an investment bank to focus on Promescent’s safety profile. See Def.

 SOMF. ¶¶ 108-09; Def. Ex. 77, ECF No. 215.18.

         On or about January 21, 2015, RB held a decision-making meeting to determine whether

 to continue discussions with Absorption. Def. SOMF ¶ 112. At the meeting, three options were

 presented to RB related to entering the PE product market: (1) pursue a transaction with Absorption

 despite the potential regulatory risks; (2) pursue a transaction involving “Stud100,” a third-party

 company’s PE product that apparently did not have similar regulatory risks; or (3) develop and

 launch RB’s own FDA-complaint product. Id. ¶ 113; see also Def. Ex. 21 at RB0120100, ECF

 No. 214.20. RB decided to terminate discussions with Absorption. Id. ¶ 114. 6




 5
  RB asserts that the information Absorption provided was not in response to “any due diligence from RB,” but does
 not dispute that Absorption continued to provide it information. Def. Response to Pl. Supp. SOMF ¶ 75.
 6
  Absorption disputes RB’s claim that it decided not to pursue Promescent because of potential regulatory issues but
 does not dispute that RB terminated the parties’ discussions. See Pl. Response to Def. SOMF ¶ 114; Pl. SOMF ¶ 21;
 Def. Ex. 31, ECF No. 214.30.

                                                         5
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 6 of 27 PageID: 8063



        C.      RB’s Creation of K-Y Duration

        While conducting due diligence into Promescent, RB also assessed the viability of

 developing its own PE product. See Def. SOMF ¶ 147; Def. Ex. 21, ECF No. 214.20; Pl. Ex. 43,

 ECF No. 219.3; Pl. Ex. 44, ECF No. 219.3; Pl. Ex. 52, ECF No. 219.3. In December 2014, Nielsen,

 a third-party engaged by RB, conducted three separate concept tests to evaluate the potential

 market for an over-the-counter PE product. Def. SOMF ¶ 147. In March 2015, after terminating

 discussions with Absorption, RB internally shared a document entitled “Promescent data –

 confidential,” which apparently contained a “summary chart of Promescent.” See Pl. Supp. SOMF

 ¶ 22; Pl. Ex. 64, ECF No. 219.4. The parties dispute whether the document contained confidential

 data belonging to Absorption. See Def. Response to Pl. Supp. SOMF ¶¶ 23-24. Absorption claims

 that RB continued to use its confidential information without authorization to develop and launch

 its own PE product. Pl. Supp. SOMF ¶¶ 25-30. RB contends that it never actually used

 Absorption’s confidential information and disputes whether much of that cited by Absorption was

 publicly available. Def. Response to Pl. Supp. SOMF ¶¶ 25-30.

         In June 2015, RB increased development of its own FDA-compliant PE product, called

 “K-Y Duration.” See Def. SOMF ¶¶ 140-41. RB developed K-Y Duration’s formula by reverse

 engineering Stud100, which does not include thymol. Id. ¶¶ 142-46. As part of its K-Y Duration

 development, RB conducted various studies and evaluations to assess the regulatory risks,

 absorption properties, safety, and stability of the product. Id. ¶ 153. One of those studies involved

 the absorption properties of several PE products, including K-Y Duration, Stud100, and

 Promescent. Id. ¶ 154. RB also engaged a consultant to test consumer perceptions of various

 packaging designs and a marketing firm to design and implement its marketing campaign. Id.

 ¶¶ 152, 156.



                                                  6
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 7 of 27 PageID: 8064



        On October 12, 2015, Abraham received an email from Stephen De Prete, Absorption’s

 then-Vice President of International Sales and Distribution, indicating that RB confirmed to him

 that it was “going to launch a monograph compliant PE spray in the US.” Id. ¶ 162. In early 2016,

 Absorption and RB re-engaged in discussions about a possible transaction, and Absorption

 requested the parties enter into a new confidentiality agreement. Id. ¶¶ 167-69; Def. Exs. 115-16,

 ECF Nos. 215.56-.57. Because the parties could not agree to terms of the new agreement,

 Absorption terminated those discussions. Def. SOMF ¶ 170. RB launched K-Y Duration later

 that year, in September 2016. Id. ¶ 8.

        D.      The Parties’ PE Products on Amazon and Target

        In early 2016, Absorption and RB separately approached Target regarding launching their

 products. Id. ¶ 265. On March 25, 2016, Abraham met with Target representatives, Pl. Supp.

 SOMF ¶ 48, and on or about April 4, 2016, Absorption and Target entered a Partners Online

 Agreement, Def. SOMF ¶ 274. Absorption thereafter began developing and manufacturing a

 Target-specific product that met Target’s size and marketing requirements. See Pl. Supp. SOMF

 ¶ 50. Absorption claims that Target initially agreed to carry four facings of Promescent in its

 stores—two trial-sized and two standard-sized products—but RB disputes this fact. See Pl. Supp.

 SOMF ¶¶ 49, 59; Def. Response to Pl. Supp. SOMF ¶¶ 49, 59. On August 11, 2016, Target agreed

 to carry Promescent’s trial size product only. Def. SOMF ¶ 271; Pl. Supp. SOMF ¶ 59.

        At the same time Absorption and Target negotiated over Promescent, Target engaged in

 negotiations with RB over K-Y Duration. See generally Pl. Supp. SOMF ¶ 53, 60. In April 2016,

 Target and RB discussed RB’s competition in the PE market, including Promescent, which Target

 claimed “appear[ed] to have superior technology to Duration.” Id. ¶ 53. RB advised Target that

 it wanted four facings of K-Y Duration’s standard-sized product in stores, and ultimately Target



                                                 7
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 8 of 27 PageID: 8065



 agreed. See Def. SOMF ¶ 269. As a result, RB launched K-Y Duration with four product facings

 in some Target stores. See Pl. Supp. SOMF ¶ 61.

        In August 2016, RB met with Amazon to discuss K-Y Duration’s launch on Amazon’s

 website. See id. ¶ 42. Amazon agreed to use K-Y Duration in a test to determine whether it could

 exempt male desensitizing products from its policies on adult products beginning the following

 month. See Def. SOMF ¶¶ 245, 248. During the test, Amazon did not restrict K-Y Duration from

 view on its website. See id. ¶ 250. Although Absorption began selling Promescent on Amazon in

 2015, Promescent was not initially a part of that test, and Amazon instead flagged it as an adult

 product restricted from view for approximately one month, coinciding with the timing of K-Y

 Duration’s launch. See id. ¶ 251; Pl. Response to Def. SOMF ¶ 261; Pl. Supp. SOMF ¶ 47.

 Absorption claims that RB had a former employee, who later worked at Amazon, flag Promescent

 as an “adult” product. Pl. Supp. SOMF ¶ 40. Eventually, Amazon removed the “adult flag” from

 Promescent. Def. SOMF ¶ 262.

        E.      Procedural History

        On February 21, 2017, Absorption filed the Complaint against RB in the United States

 District Court for the District of Nevada. ECF No. 1. On March 15, 2017, RB filed a motion to

 dismiss, or, alternatively, a motion to transfer venue. ECF No. 6. The United States District Court

 for the District of Nevada granted RB’s transfer motion on December 1, 2017 and transferred the

 action to this Court on December 7, 2017. ECF Nos. 33, 37.

        Absorption brings the following claims against RB: (1) common law fraud (“Count One”);

 (2) federal trade secret misappropriation in violation of the Defend Trade Secrets Act (“DTSA”)

 18 U.S.C. §§ 1836, 1839 (“Count Two”); (3) trade secret misappropriation under Nevada law

 (“Count Three”); (4) intentional interference with contract (“Count Four”); and (5) tortious



                                                 8
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 9 of 27 PageID: 8066



 interference with prospective economic advantage (“Count Five”). Compl. ¶¶ 90-133, ECF No.

 1.

        RB filed its Answer to Absorption’s Complaint, which included counterclaims, on April

 16, 2019. ECF No. 154. On May 7, 2019, Absorption filed its Answer to RB’s counterclaims.

 ECF No. 165. On October 9, 2019, RB filed the instant motion for summary judgment, ECF

 Nos. 210-16, which Absorption opposed, ECF Nos. 217-19.

 II.    LEGAL STANDARD

        Under Federal Rule of Civil Procedure 56(c), the Court should grant summary judgment

 when there is no genuine issue as to any material fact “‘that would permit a reasonable jury to find

 for the nonmoving party,’” Boyle v. Cty. of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998)

 (citation omitted), and “the moving party is entitled to judgment as a matter of law.” Celotex Corp.

 v. Catrett, 477 U.S. 317, 322 (1986). In deciding a motion for summary judgment, the Court does

 not “weigh the evidence to determine the truth of the matter,” but rather assesses “whether the

 evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-

 sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 249-52 (1986).

        The Court construes all facts and inferences in the light most favorable to the non-moving

 party, see Boyle, 139 F.3d at 393, and the moving party bears the initial burden of demonstrating

 that no genuine issue of material fact remains, see Celotex Corp., 477 U.S. at 322-23. If the moving

 party meets its burden, the non-moving party must present evidence demonstrating a genuine issue

 of material fact for trial. See Anderson, 477 U.S. at 248-49. A non-moving party’s “[u]nsupported

 allegations, subjective beliefs, or argument” cannot alone overcome a properly supported summary

 judgment motion. V.C. by Costello v. Target Corp., 2020 WL 1864611, at *4 (D.N.J. Apr. 14,



                                                  9
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 10 of 27 PageID: 8067



  2020). If the non-moving party has failed “to make a showing sufficient to establish the existence

  of an element essential to that party’s case, and on which that party will bear the burden of proof

  at trial” summary judgment is warranted because “a complete failure of proof concerning an

  essential element of the nonmoving party’s case necessarily renders all other facts immaterial.”

  Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 59 n.5 (3d Cir. 1992) (internal quotation marks and

  citation omitted).

  III.   ANALYSIS

         A.      Choice of Law

         Because Absorption originally filed this action in the District of Nevada, as a preliminary

  matter, the Court must determine which law applies to Absorption’s claims. “[W]hen a civil action

  is transferred from one district court to another pursuant to § 1404(a) on a motion of the defendant,

  the transferee forum must apply the law of the initial forum.” Amica Mut. Ins. Co. v. Fogel,

  656 F.3d 167, 171 (3d Cir. 2011) (citing Van Dusen v. Barrack, 376 U.S. 612, 639 (1964)); see

  also Lafferty v. St. Riel, 495 F.3d 72, 76-77 (3d Cir. 2007). That means the Court must apply

  Nevada choice of law rules to determine which state’s law governs this case.

         RB argues that Nevada’s “most significant relationship test” dictates that New Jersey law

  applies here, Def. Br. at 16-18, ECF No. 211, while Absorption asserts that summary judgment is

  inappropriate under either state’s law and “reserves all rights regarding choice of law,” Pl. Br. at

  12 n.8, ECF No. 217. The Court agrees with RB.

         Nevada courts apply a four-prong “most significant relationship test” to tort actions.

  Vignola v. Gilman, 854 F. Supp. 2d 883, 886 (D. Nev. 2012). Under that test, courts consider:

  (1) “the place where the injury occurred”; (2) “the place where the conduct causing the injury

  occurred”; (3) “the domicil, residence, nationality, place of incorporation, and place of business of



                                                   10
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 11 of 27 PageID: 8068



  the parties”; and (4) “the place where the relationship, if any, between the parties is centered.” Id.

  (quoting Restatement (Second) of Conflict of Laws § 145 (1971)). For trade secret cases, “the

  most important factor . . . is the location of the wrongdoing, not the place of injury.” Glob.

  Advanced Metals USA, Inc. v. Kemet Blue Powder Corp., No. 11-793, 2013 WL 1110778, at *2

  (D. Nev. Mar. 11, 2013).

         Here, the first, second, and third factors weigh in favor of applying New Jersey law. In

  transferring the action to this Court, the District of Nevada observed that “[m]ost of all [RB’s]

  conduct in this case occurred outside of the state of Nevada” and RB “conducted almost all of its

  negotiations with [Absorption] from locations on the east coast, including its headquarters in

  Parsippany, New Jersey,” where most of the evidence is located. ECF No. 33 at 10. While

  Abraham lives in Nevada and at least one meeting between Absorption and RB occurred in

  Nevada, see Def. SOMF ¶¶ 84, 86; Abraham Dep. at 102:10-103:4, 150:21-151:22; ECF No.

  214.3, it does not appear from the record that Nevada has any other contacts relevant to this case.

  The Court is thus satisfied that New Jersey law governs Absorption’s common law tort claims.

         Having found the appropriate governing law, the Court now considers whether

  Absorption’s claims survive summary judgment.

         B.      Fraud (Count One)

         RB argues that the Court should grant summary judgment on Count One because: (1) it is

  premised on RB’s failure to disclose, which is not actionable absent a duty to disclose; (2) any

  alleged misrepresentations relate to future predictions and promises; and (3) Absorption cannot

  demonstrate that it justifiably relied on any alleged misrepresentations. Def. Br. at 20-24; Def.

  Reply at 6-10. The Court disagrees.




                                                   11
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 12 of 27 PageID: 8069



         To prove fraud in New Jersey, a plaintiff must demonstrate, by clear and convincing,

  evidence: “(1) a material misrepresentation of a presently existing or past fact; (2) knowledge or

  belief by the defendant of its falsity; (3) an intention that the other party rely on it; (4) reasonable

  reliance thereon by the other person; and (5) resulting damages.” Oshri v. PNC Bank, No. 17-

  11594, 2020 WL 1527953, at *3 (D.N.J. Mar. 31, 2020) (citations omitted). Omissions of material

  fact, like misrepresentations, may constitute fraud under certain circumstances where a duty to

  disclose exists. Maertin v. Armstrong World Indus., Inc., 241 F. Supp. 2d 434, 461 (D.N.J. 2002)

  (“The deliberate suppression of a material fact is equivalent to a material misrepresentation if the

  party has a duty to disclose the fact.”). A duty of disclosure may arise where such “disclosure is

  necessary to make a previous statement true.” Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153,

  1185 (3d Cir. 1993); see also Ponzio v. Mercedes-Benz USA, LLC, No. 18-12544, 2020 WL

  1183733, at *24 (D.N.J. Mar. 11, 2020).

         Business negotiations may fall into the “make a previous statement true” category where

  one party makes disclosures on a subject during negotiations on which the other may reasonably

  rely or is “affirmatively misled.” See Maertin, 241 F. Supp. 2d at 461. In those cases, the party

  who volunteered the information “has the duty to clarify the matter and ensure it is truthful.” Id.

  (citing Strawn v. Canuso, 271 N.J. Super. 88, 104 (App. Div. 1994)); see also Lord Abbett Mun.

  Income Fund, Inc. v. Citigroup Glob. Markets, Inc., No. 11-5550, 2012 WL 13034154, at *5

  (D.N.J. July 12, 2012) (“[T]he Third Circuit has made clear that under New Jersey law there is a

  duty to disclose when such disclosure is necessary to make a previous statement true or not

  misleading.”).

         Here, Absorption’s fraud claim is premised on both RB’s affirmative misrepresentations

  and omissions in affirmatively misleading Absorption about its intent to engage in a business



                                                    12
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 13 of 27 PageID: 8070



  transaction. See Pl. Br. at 22, 27. Absorption asserts RB misled it to “secure its continued

  cooperation” so that RB could develop K-Y Duration, while Absorption justifiably relied on RB’s

  misrepresentations that “a deal was imminent” in providing its trade secrets to RB. Id. at 26-28.

         The Court finds a genuine issue of material fact exists as to each element of Absorption’s

  fraud claim based on both theories of misrepresentations and a duty to disclose. There is record

  evidence demonstrating RB’s assurances that a deal was forthcoming were material

  misrepresentations. For example, Absorption points to the July 2014 RB Letter, wherein RB

  expressed its “strong interest in pursuing a transaction” with Absorption and that it was “working

  towards putting together a robust, well thought-through proposal,” which it “hope[d] . . . to

  formalize . . . within 30 days.” July 2014 RB Letter. Absorption cites to contemporaneous internal

  emails and documents of RB on which a reasonable juror could find that, despite its representations

  about timely providing a term sheet and that any delays were due to its ongoing Promescent due

  diligence, RB had in fact decided to withhold an offer while it investigated its own product

  development route. See, e.g., Pl. Exs. 35-36, ECF No. 219.2; Pl. Ex. 43 at 6556; Pl. Ex. 73 at

  216:9 to 217:13, ECF No. 219.5 (discussing the three phrases of K-Y Duration’s “concept

  testing”); Pl. Ex. 89, ECF No. 219.6. Abraham testified to several alleged misrepresentations RB

  made during this time about an impending offer, while Absorption continued to provide its trade

  secret and other confidential information to RB. See, e.g., Abraham Dep. II at 183:15 to 184:2,

  271:2-14, 272:6-273:8.

         RB argues that some of its representations comprised future predictions and promises or

  puffery, which are not actionable as misrepresentations. See Suarez v. Eastern Int’l College,

  428 N.J. Super. 10, 29 (App. Div. 2012) (“[N]either expressions of opinion, nor ‘puffery,’ will

  satisfy the [material misrepresentation] element of fraud.”) (internal citations omitted).      In



                                                  13
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 14 of 27 PageID: 8071



  particular, RB claims that its expression of interest in pursuing a transaction with Absorption is

  not actionable. See Def. Br. at 23. To the contrary, “[c]ourts in this district have held the exact

  opposite to be true.” Lee v. A to Z Trading LLC, No. 12-4624, 2018 WL 2980390, at *8 (D.N.J.

  June 13, 2018). “[W]here a promise is given and the promisor knows at the time of promising that

  he has no intention of fulfilling it, the promise will constitute a misstatement of present fact and

  may support an allegation of fraud.” Lo Bosco v. Kure Eng’g. Ltd., 891 F. Supp. 1020, 1031

  (D.N.J. 1995). Viewing the evidence in Absorption’s favor, there is a triable issue as to whether

  RB made material misrepresentations and had a duty to correct previous statements about its intent

  to enter a deal with Absorption.

         There are also triable issues of fact on reliance and damages. There is a material issue of

  fact as to whether Absorption relied on RB’s misrepresentations by continuing to cooperate and

  by disclosing its trade secrets and confidential information to RB. There is also a fact issue as to

  whether Absorption suffered harm from relying on RB’s misrepresentations or omissions. RB’s

  motion for summary judgment on Count One is thus denied.

         C.      Misappropriation of Trade Secrets (Counts Two and Three)

         RB makes several arguments as to why the Court should grant summary judgment in its

  favor on Counts Two and Four. First, RB argues that Absorption’s DTSA claim in Count Two

  fails as a matter of law because it developed K-Y Duration in 2015 and early 2016, and the DTSA,

  which became effective on May 11, 2016, does not apply retroactively. Def. Br. at 29. Second,

  RB contends that the economic loss doctrine bars Absorption’s trade secret misappropriation

  claims as those claims arise exclusively from RB’s alleged violation of the MCA. Id. at 30.

  Finally, RB asserts that Absorption has failed to identify the trade secrets RB allegedly




                                                  14
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 15 of 27 PageID: 8072



  misappropriated, and even so, there is no evidence in the record that RB misappropriated

  Absorption’s trade secrets. Id. at 31-40. The Court addresses each of these arguments in turn.

                          i. Whether the DTSA Applies to Count Two

         RB argues for summary judgment on Count Two because Absorption’s claims pre-date the

  DTSA’s enactment. Absorption does not dispute that the alleged acquisition of its trade secrets

  occurred before the DTSA’s effective date. Absorption instead presents a “continued use” theory

  of trade secret misappropriation: the DTSA applies because RB continued to use Absorption’s

  trade secrets, including its pricing and marketing strategies, that it “obtained under the guise of a

  potential acquisition” to launch K-Y Duration in September 2016. Pl. Br. at 11. The Court agrees

  with Absorption.

         The DTSA creates a private right of action for the misappropriation of trade secrets.

  18 U.S.C. § 1836(b)(1). The statute “by its own terms, applies only to an act of misappropriation

  that occurs ‘on or after’” May 11, 2016, the date of its enactment. Quintiles IMS Inc. v. Veeva

  Sys., Inc., No. 17-177, 2017 WL 4842377, at *4 (D.N.J. Oct. 26, 2017) (quoting Hydrogen Master

  Rights, Ltd. v. Weston, 228 F. Supp. 3d 320, 338 (D. Del. 2017)). However, Third Circuit courts

  have interpreted the DTSA to apply to misappropriations occurring before the statute’s enactment

  where a plaintiff alleges “pre-enactment acquisition of a trade secret coupled with post-enactment

  continued use.” Marimar Textiles, Inc. v. Jude Clothing & Accessories Corp., No. 17-2900, 2017

  WL 4391748, at *6 (D.N.J. Oct. 2, 2017) (collecting cases); see also Teva Pharma. USA, Inc. v.

  Sandhu, 291 F. Supp. 3d 659, 674-75 (E.D. Pa. 2018) (“Misappropriation, as defined in the DTSA,

  includes unauthorized ‘use,’ not just acquisition of a trade secret. Thus, one who acquired and

  used a trade secret before enactment of the DTSA and continued to use it after enactment is

  liable.”) (internal citations omitted). Several of our sister jurisdictions have similarly applied this



                                                    15
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 16 of 27 PageID: 8073



  rule to assess the viability of post-enactment DTSA claims. See, e.g., Camick v. Holladay, 758 F.

  App’x 640, 645 (10th Cir. 2018); Iacovacci v. Brevet Holdings, LLC, ___ F. Supp. 3d ___, 2020

  WL 528059, at *9 (S.D.N.Y. 2020); Yeiser Research & Dev. LLC v. Teknor Apex Co., 281 F.

  Supp. 3d 1021, 1057 (S.D. Cal. 2017); Veronica Foods Co. v. Ecklin, No. 16-7223, 2017 WL

  2806706, at *13 (N.D. Cal. June 29, 2017).

         Case law on the requirements for sustaining a DTSA claim for continued use is emerging

  and relatively sparse, especially at the summary judgment stage. Courts agree that “conclusory

  allegations of continuing use and disclosure are insufficient” to withstand a motion to dismiss.

  Hydrogen Master Rights, 228 F. Supp. 3d at 338; see also Brand Energy & Infrastructure Servs.,

  Inc. v. Irex Contracting Grp., No. 16-2499, 2017 WL 1105648, at *4 n.8 (E.D. Pa. Mar. 24, 2017)

  (observing that plaintiff’s continued use allegations were “factually specific” as they “contain[ed]

  details regarding who continued to use the trade secrets, what the trade secrets were, and under

  what circumstances they [were] continuing to be used”). At least one court assessing this issue in

  evaluating a summary judgment motion found a triable issue of fact as to whether the defendant

  continued to use the plaintiff’s trade secrets after the DTSA’s effective date where the plaintiff

  “put forward evidence of at least one instance” of the defendant’s post-enactment use. Sonoma

  Pharma., Inc. v. Collidion, Inc., No. 17-1459, 2018 WL 3398940, at *5 (N.D. Cal. June 1, 2018).

         Here, the Court is satisfied that Absorption has identified evidence in the record on which

  a reasonably jury could find RB continued to use its trade secrets after May 11, 2016. For example,

  Absorption highlights an email dated June 21, 2016 between Sydow and other RB representatives.

  Pl. Br. at 11 (citing Pl. Ex. 60, ECF No. 219.4). Sydow attached a document entitled “Promescent

  – next steps” to that email and indicated that one response to K-Y Duration’s launch may be a

  challenge that RB “acquired actual knowledge that enabled [it] to launch in the first place / launch



                                                  16
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 17 of 27 PageID: 8074



  more successfully.” Pl. Ex. 60 at RB 35358. Although Defendant argues that this single document

  does not show its use of Absorption’s trade secrets, see Def. Reply Br. at 4-5, ECF No. 220, that

  is an issue to be resolved at trial. See Sonoma, 2018 WL 3398940, at *5 (finding triable issue of

  fact where defendant “attached two test methods to an email” that did not identify plaintiff’s name

  but defendant’s testimony suggested they came from plaintiff). The Court thus denies summary

  judgment based on Absorption’s ability to recover under the DTSA.

                         ii. Whether the Economic Loss Doctrine Bars Count Three

         RB next argues that the economic loss doctrine bars Absorption’s state law trade secret

  misappropriation claim because the parties entered the MCA, which included a confidentiality

  provision encompassing the parties’ use and disclosure of trade secrets. Def. Br. at 30-31. The

  Court disagrees.

         In New Jersey, the economic loss doctrine does not categorically bar a plaintiff from

  bringing tort claims where a contract exists between the parties to a lawsuit. Rather, a plaintiff

  who alleges “the breaching party owes an independent duty imposed by law” may recover in tort

  notwithstanding the parties’ contractual relationship. Satiel v. GSI Consultants, Inc., 170 N.J. 297,

  316 (2002). An independent duty separate from contract may arise where a statute authorizes a

  private right of action for tortious conduct. See Lithuanian Comm. Corp., Ltd. v. Sara Lee Hosiery,

  219 F. Supp. 2d 600, 607-08 (D.N.J. 2002) (“To hold that [a] statutory claim is subsumed by

  plaintiff’s breach of contract cause of action would be contrary to legislative intent and would

  preclude consumer fraud claims [under the New Jersey Consumer Fraud Act] in far too many

  circumstances.”). At least one court in this District has held that the economic loss doctrine does

  not bar claims under the New Jersey Trade Secrets Act (“NJTSA”), which imposes independent




                                                   17
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 18 of 27 PageID: 8075



  duties on contracting parties. Allstate Life Ins. Co. v. Stillwell, No. 15-8251, 2019 WL 2743697,

  at *11 (D.N.J. May 16, 2019).

             RB misreads Stillwell in asserting that the court there limited its reasoning to the trade

  secret claims in dispute, which “were extrinsic to the limited contract claims.” Def. Reply Br. at 3

  n.5. To the contrary, the court noted the parties’ contracts forbade disclosure of trade secrets. 2019

  WL 2743697, at *11. Notwithstanding those agreements, the court held that the economic loss

  doctrine “does not supersede the duties created by the NJSTA.” Id. The court also observed that

  applying the economic loss doctrine to the NJTSA would effectively bar “all duties created by [the

  statute] through an express contractual duty,” rendering meaningless the NJTSA’s liability

  provision for trade secrets acquired through “the ‘breach of an express . . . duty.’” Id. at *11 n.5.

             RB notes that other decisions in this District have barred NJTSA claims where the plaintiff

  simultaneously asserted breach of contract. See Def. Br. at 30. In each of those cases, the court

  barred the plaintiffs’ state law trade secret misappropriation claims because they captured the same

  conduct underlying their breach of contract claims. See Howmedica Osteonics Corp. v. Zimmer,

  Inc., No. 11-1857, 2012 WL 5554543, at *10 (D.N.J. Nov. 14, 2012); Trico Equip., Inc. v. Manor,

  No. 8-5561, 2011 WL 705703, at *3 (D.N.J. Feb. 22, 2011); Air Express Int’l v. Log-Net, Inc.,

  No. 12-1732, 2016 WL 5334659, at *3 (D.N.J. Sept. 22, 2016)).

             Those decisions are unpersuasive for several reasons. First, two of the cases do not

  reference the NJTSA, and all three fail to analyze whether the statute created independent duties

  on which a plaintiff could bring a separate claim for trade secret misappropriation. 7 Second, that

  the plaintiffs in those cases pled breaches of contract alongside trade secret misappropriation, and

  relied on the same facts in doing so, factored heavily into the courts’ analyses. It is not clear


  7
      One of those cases, Trico Equipment, Inc., was decided before the NJTSA’s enactment date of January 5, 2012.

                                                           18
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 19 of 27 PageID: 8076



  whether the outcomes in those cases would have differed had the plaintiffs exclusively pled trade

  secret misappropriation, like Absorption. Third, and most critically, adopting the reasoning in

  those cases here would lead to absurd results inconsistent with the plain language of the NJTSA.

            Generally, to prove misappropriation under the statute, a plaintiff must prove the defendant

  obtained its trade secrets through “improper means.” See N.J.S.A. § 56:15-2. The NJTSA defines

  “improper means” to include, among other things, “breach or inducement of a breach of an express

  or implied duty to maintain the secrecy of, or to limit the disclosure of, a trade secret. . . .” Id.

  (emphasis added). The statute thus contemplates that an express duty between the parties to a

  lawsuit may exist, yet authorizes a plaintiff to seek remedies for conduct violative of the statute.

  The Court finds, and RB proffers, no reason to interpret this explicit provision as foreclosing

  actions based on express duties set forth in a contract.          Further, it is not uncommon for

  sophisticated parties exchanging sensitive information to enter into confidentiality agreements like

  the MCA. Precluding a sophisticated party like Absorption from bringing a trade secrets claim

  merely because it entered a confidentiality agreement with another sophisticated entity would

  effectively foreclose any litigant who has such agreement from seeking redress under the NJTSA.

            For all these reasons, the Court finds the reasoning in Stillwell most persuasive.

  Accordingly, the economic loss doctrine does not bar Absorption’s trade secret misappropriation

  claims.

                          iii. A Reasonable Jury Could Find Misappropriation of Trade Secrets

            Finally, RB asserts that no reasonable jury could find RB misappropriated Absorption’s

  trade secrets because: (1) Absorption publicly disclosed information it claims are trade secrets to

  third parties; (2) RB developed K-Y Duration independently from Promescent; and (3) Absorption

  cannot otherwise demonstrate “trade secret information.” Def. Br. at 34-40. The Court disagrees.



                                                    19
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 20 of 27 PageID: 8077



         To sustain a DTSA claim, Absorption must establish: “(1) the existence of a trade secret,

  defined broadly as information with independent economic value that the owner has taken

  reasonable measures to keep secret, and (2) misappropriation of that secret, defined as the knowing

  improper acquisition and use or disclosure of the secret.” Par Pharm, Inc. v. QuVa Pharma, Inc.,

  764 F. App’x 273, 278 (3d Cir. 2019). Under the DTSA:

                  (3) the term “trade secret” means all forms and types of financial, business,
         scientific, technical, economic, or engineering information, including patterns,
         plans, compilations, program devices, formulas, designs, prototypes, methods,
         techniques, processes, procedures, programs, or codes, whether tangible or
         intangible, and whether or how stored, compiled, or memorialized physically,
         electronically, graphically, photographically, or in writing if—

                (A) the owner thereof has taken reasonable measures to keep such
         information secret; and

                 (B) the information derives independent economic value, actual or
         potential, from not being generally known to, and not being readily ascertainable
         through proper means by, another person who can obtain economic value from the
         disclosure or use of the information;

  18 U.S.C. § 1839(c). “[A]nalysis under the DTSA folds into that of the NJTSA,” and “[t]he

  essential inquiry for a trade secret is whether the information derives economic value, the

  information is not readily ascertainable by other means, and the holder endeavors for it to remain

  confidential.” Austar Int’l Ltd. v. AustarPharma LLC, 425 F. Supp. 3d 336, 355 (D.N.J. 2019)

  (internal quotation marks and citation omitted). The plaintiff must also show that they “have taken

  precautions to maintain the secrecy of the trade secret.’” Id. (quoting Mu Sigma, Inc. v. Affine,

  Inc., No. 12-1323, 2013 WL 3772724, at *8 (D.N.J. July 7, 2013)).

         Here, Absorption asserts its trade secrets to include “online cart information, consumer

  insight and behavior, . . . marketing strategies, pricing and sizing strategies, sales data and trends,

  rate of direct-to-consumer online sales, consumer survey data, trial-standard size sales splits, and

  the Promescent recipe.” Id. at 15-16 (quoting Pl. Ex. 65 at 7-8); see also Pl. Response to Def.

                                                    20
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 21 of 27 PageID: 8078



  SOMF ¶¶ 187, 205 (pricing and sizing strategies), 215 (market size), 216 (cart information), 220

  (repeat customers). Absorption has sufficiently identified its trade secrets.

          Next, whether Absorption publicly disclosed its trade secrets is a genuine issue of material

  fact inappropriate for resolution at this stage. See Baxter Healthcare Corp. v. HQ Specialty Pharma

  Corp., 157 F. Supp. 3d 407, 425 (D.N.J. Jan. 26, 2016) (“Secrecy constitutes a quintessential

  question of fact.”). Several of the items RB highlights as public disclosures do not form the basis

  of Absorption’s trade secrets claims. See Pl. Response to Def. SOMF ¶¶ 199, 202-04. With

  respect to those items allegedly disclosed to third parties, Absorption representatives testified

  about Absorption’s policy of first entering non-disclosure agreements before sharing confidential

  information. See, e.g., Pl. Ex. 75, Deposition of Gregory T. Kaminski (“Kaminski Dep.”) at 162:2-

  15, ECF No. 219.5; Deposition of Jeffrey A. Abraham (“Abraham Dep. III”) at 173:13-174:13,

  ECF No. 219.4. These statements are bolstered by the parties’ own confidentiality agreement,

  which RB does not dispute they entered. Viewing the record in Absorption’s favor, there is

  sufficient evidence for a rational factfinder to find that Absorption took precautions to maintain

  the confidentiality of the trade secrets in dispute.

          The Court also finds genuine issues of material fact as to whether RB developed K-Y

  Duration independently from Promescent and whether RB misappropriated Absorption’s trade

  secrets. The record contains evidence demonstrating RB’s requests for, receipt of, reference to,

  and use of the trade secrets Absorption identified. See, e.g., Def. Ex. 45; Pl. Exs. 41, 51, 52 at RB

  21699, 60 at RB 3535861, 63. Although RB maintains that it did not unlawfully use Absorption’s

  trade secrets in developing K-Y Duration, Def. Br. at 36-37, resolution of this dispute is best suited

  for a factfinder. For the foregoing reasons, RB’s motion for summary judgment on Counts Two

  and Three is denied.



                                                    21
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 22 of 27 PageID: 8079



          D.       Tortious Interference (Count Four)

                   i.       Intentional Interference with Contract

          RB argues that summary judgment is warranted on Absorption’s intentional interference

  with contract claim in Count Four because: (1) Absorption did not have a contract with either

  Auxilium 8 or Amazon; (2) Target’s oral promises to carry both Promescent’s standard and trial

  sizes are superseded by a written agreement between Absorption and Target; and (3) the written

  agreement required Target to purchase a Promescent product only when Target issued a purchase

  order, and there are no purchase orders relevant to Absorption’s claims here. Def. Br. at 24-29.

  Based on Absorption’s failure to demonstrate interference, the Court agrees that summary

  judgment is warranted on Count Four as to both Target and Amazon.

          To sustain a claim for tortious interference with contract or prospective economic

  advantage under New Jersey law, a plaintiff must establish “(1) that it had an existing contract or

  reasonable expectation of economic benefit or advantage; (2) that the defendant knew of the

  contract or expectancy; (3) that the defendant wrongfully interfered with that contract or

  expectancy; (4) that it is reasonably probable that the loss of the contract or prospective economic

  gain was a result of the interference; and (5) that damages resulted from the interference.” Read

  v. Profeta, 397 F. Supp. 3d 597, 641-42 (D.N.J. 2019).

                            a.      Amazon

          Here, even assuming Absorption had a contractual relationship with Amazon to distribute

  Promescent, the record is devoid of evidence that RB interfered with that agreement. Absorption

  claims that at RB’s direction, Amazon flagged Promescent as an “adult” product, limiting its view

  in online searches, for one month after K-Y Duration’s launch. See See Pl. Br. at 8, 31; see also


  8
    Count Four does not allege Absorption had an existing contract with Auxilium. Nor does Absorption argue as much
  in its opposition to RB’s summary judgment motion.

                                                         22
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 23 of 27 PageID: 8080



  Deposition of Rahul Battula dated November 15, 2018 (“Battula Dep.”) at 157:21-24 (stating that

  the adult-flag function is designed to hide products from “ordinary search[es]” on Amazon). K-Y

  Duration, however, did not receive a similar restriction. As support, Absorption points to emails
                                                 9
  between RB and Amazon and Battula’s                deposition testimony, which show RB paid a

  merchandising fee so that Amazon would classify K-Y Duration under “condoms and lube” so that

  the product was not concealed from ordinary searches. See Deposition of Rahul Battula dated

  November 15, 2018 (“Battula Dep.”) at 140:7-141:12, Pl. Ex. 68, ECF No. 219.4; Pl. Ex. 57, ECF

  No. 219.4, Pl. Ex. 93, ECF No. 219.6. 10

         This proffered evidence is insufficient to demonstrate interference by RB. It is undisputed

  that Amazon used K-Y Duration as test product to determine whether it could exempt male

  desensitizing products from the adult-flag function. Def. SOMF ¶¶ 248-50. Absorption has not

  produced any evidence showing Amazon agreed to exempt Promescent from the adult-flag

  function either before or during K-Y Duration’s launch. To the contrary, it appears that Amazon

  flagged products like Promescent and K-Y Duration as “adult” before it began testing whether that

  flag was necessary in August 2016. See, e.g., Battula Dep. at 35:8-37:11, Def. Ex. 156.

         Further, Amazon’s and RB’s negotiations to market K-Y Duration do not mention

  Promescent or Absorption. That RB sought to gain a competitive advantage over Absorption in

  the PE market is not enough to establish intentional interference. See Dello Russo v. Nagel, 358

  N.J. Super. 254, 268 (App. Div. 2003) (“[T]hat a breaching party acted ‘to advance [its] own

  interest and financial position’ does not establish the necessary malice or wrongful conduct”

  necessary for an intentional interference with contract claim) (citation omitted) (second alteration



  9
   Battula is a former RB employee and present Amazon employee in charge of the company’s Sexual Wellness
  business.


                                                     23
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 24 of 27 PageID: 8081



  in original); Lamorte Burns & Co., Inc. v. Walters, 167 N.J. 285, 306 (2001). The Court thus

  grants summary judgment in favor of RB as to Plaintiff’s Amazon claim in Count Four.

                        b.      Target

         Summary judgment is warranted in RB’s favor on Plaintiff’s Target claim for the same

  reason. Even assuming Absorption and Target had an enforceable contract, the record lacks

  evidence demonstrating that RB interfered with that contract.

         Although it is not clear from the record, Absorption suggests that on March 25, 2016,

  Target orally agreed to carry four display facings of Promescent. On August 11, 2016, however,

  Target notified Absorption that it would carry only two trial-size facings of Promescent.

  Absorption claims RB interfered with its original oral agreement and relies primarily on emails

  between Target and RB as support: one showing that Target gave RB a “heads up” that it learned

  about Promescent, which “appear[ed] to have a superior technology to Duration,” Pl. Ex. 59; and

  a second from June 2016 wherein RB advised Target that it “must have 4 facings” of K-Y Duration,

  to which Target responded, “[T]hat’s fine.” Pl. Ex. 86, ECF No. 219.6. Absorption claims that

  “[w]ithin days” of the first email, Promescent’s launch in Target stores was delayed and that the

  “very next day” after the second email, Target “rescinded its commitment to four facings of

  Promescent, stating that space would be ‘limited due to new launches in the category.’” Pl. Br. at

  36 (quoting Pl. Ex. 11, ECF No. 219).

         These emails are insufficient to demonstrate interference by RB. Nowhere in either email

  exchange does RB ask or demand Target delay Promescent’s launch or limit Promescent’s facings.

  In addition, the second email exchange occurred in June 2016—nearly two months before Target

  notified Absorption that it would carry only two trial-sized facings of Promescent—not the “very

  next day” as Absorption claims. Absorption does not cite to any other evidence in the record on



                                                 24
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 25 of 27 PageID: 8082



  which one could reasonably find RB intentionally interfered with Absorption’s alleged oral

  agreement with Target. 11 “Mere speculation about the possibility of the existence of . . . facts does

  not entitle” one to a trial. Sterling Nat. Mortg. Co., Inc. v. Mortg. Corner, Inc., 97 F.3d 39, 45 (3d

  Cir. 1996). Summary judgment on Count Four is therefore warranted. See Mylan Inc. v.

  SmithKline Beecham Corp., 723 F.3d 413, 422-23 (3d Cir. 2013) (affirming district court’s grant

  of summary judgment on tortious interference of contract claim where plaintiff failed to show its

  business-competitor defendant interfered with plaintiff’s contract “through fraud, dishonesty, or

  illegal conduct of any kind”); In-Tech Marketing Inc. v. Hasbro, Inc., 719 F. Supp. 312, 318

  (D.N.J. 1989) (granting summary judgment in favor of defendants where, among other things, the

  plaintiffs “submitted only speculation and not evidence” showing tortious interference). 12

                    ii.      Tortious Interference with Prospective Economic Advantage

           RB asserts that Absorption’s tortious interference claim fails because Plaintiff did not have

  a “protectable economic interest” in its relationship with Auxilium. The Court agrees.

           To sustain a tortious interference with prospective economic advantage claim Absorption

  must “identify more than a potential relationship, but rather one that would deliver ‘a reasonable

  expectation of economic benefit.’” Barrett Fin. of N. Jersey, LLC v. Creative Fin. Grp. of N.J.,

  No. 13-5621, 2018 WL 3546196, at *9 (D.N.J. July 24, 2018) (quoting Printing Mart-Morristown

  v. Sharp Electronics Corp., 116 N.J. 739, 753 (1989)). In addition, there must be “proof that if

  there had been no interference there was a reasonable probability” Absorption “would have



  11
    Aside from the referenced emails, Absorption cites to testimony from Target’s corporate representative related to
  Target’s negotiations with RB over in-store advertising and RB’s “leverage with retailers.” See Pl. Br. at 35-36.
  Absorption argues this testimony shows Target allowed RB to have “unprecedented in-store advertising fixtures
  because of their ongoing relationship,” id., but as stated earlier, a party’s competitive advantage is not enough alone
  to establish intentional interference. See Lamorte Burns & Co., 167 N.J. at 306.
  12
    For the same reasons, Absorption has not established RB intentionally interfered with any prospective economic
  advantage it had with Target or Amazon.

                                                           25
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 26 of 27 PageID: 8083



  received the anticipated economic benefit.” Lamorte Burns & Co., 167 N.J. at 306 (internal

  quotation marks and citation omitted).

           Here, viewing the record in its favor, Absorption has failed to establish a prospective

  economic advantage. The majority of evidence Absorption proffers involves negotiations with

  Auxilium before RB contacted Absorption in June 2014. See Pl. Ex. 16, ECF No. 219 (April and

  May 2014); Pl. Ex. 29, ECF No. 219.2 (January 2013). Absorption concedes that it turned down

  an offer from Auxilium shortly before RB entered the picture. Pl. Response to Def. SOMF ¶ 51.

  Critically, aside from Abraham’s speculative statements, see Abraham Dep. II at 216:2-217:3,

  218:5-16, 219:11-23, the record is devoid of any evidence showing that Absorption had a

  reasonable expectation of another offer from Auxilium during its ongoing negotiations with RB.

           An alleged economic advantage must be a present or future benefit, not a past opportunity

  that the plaintiff relinquished before the defendant’s involvement. See D’Agostino v. Appliances

  Buy Phone, Inc., No. A-2005-13T1, 2015 WL 1043471, at *9 (N.J. Super. Ct. App. Div. Mar. 8,

  2018) (citing Printing-Mart, 116 N.J. at 751). For this reason, any reliance by Absorption on a

  deal from Auxilium it had rejected before engaging with RB is misplaced. Because Count Five

  cannot be sustained on “mere hope that [Absorption] would have entered into some future

  arraignment,” Mu Sigma, Inc. v. Affine, Inc., No. 12-1323, 2013 WL 3772724, at *3 (D.N.J. July

  17, 2013), summary judgment is warranted. 13




  13
    Because Absorption failed to establish a prospective economic advantage, the Court need not discuss whether it
  satisfied the other requirements to sustain this claim. The Court notes, however, that because the record is devoid of
  non-speculative evidence suggesting a potential economic benefit from Auxilium, Absorption naturally cannot prove
  RB interfered with any such benefit.

                                                           26
Case 2:17-cv-12872-MCA-MF Document 282 Filed 06/25/20 Page 27 of 27 PageID: 8084



  IV.   CONCLUSION

        For the reasons set forth herein, Defendant’s Motion for Summary Judgment, ECF No.

  210, is GRANTED in part and DENIED in part. An appropriate Order follows.

  Dated: June 25, 2020

                                              /s Madeline Cox Arleo__________
                                              Hon. Madeline Cox Arleo
                                              UNITED STATES DISTRICT JUDGE




                                            27
